Citation Nr: 9930681	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-21 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disorder 
secondary to service-connected status-post arthrotomy of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Baltimore, Maryland RO which denied the veteran's claims of 
entitlement to service connection for a right ankle disorder 
secondary to service-connected status-post arthrotomy of the 
left, and from an April 1996 rating decision by the Roanoke, 
Virginia RO which increased the rating from zero to ten 
percent for service-connected hepatitis.  The veteran 
testified at a hearing at the RO in July 1994.  In 
December 1995, jurisdiction of the claims file was 
transferred to the Roanoke RO.  In April 1998, the RO 
increased the rating for hepatitis to 30 percent.  In a 
written statement in June 1998, the veteran withdrew his 
appeal for an increased rating for hepatitis.  Therefore, 
this issue is no longer before the Board and will not be 
addressed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204 (1999).  Previously, this case was before the Board 
in July 1996 when it was remanded for additional development.

In a written statement of November 1992, the veteran raised 
the issue of entitlement to service connection for a left 
ankle disorder secondary to his service-connected status-post 
arthrotomy of the left knee.  At the veteran's August 1999 
hearing before a member of the Board, the veteran's 
representative indicated that the veteran suffers from both 
instability and arthritis of the left knee, and, therefore, 
should be assigned separate evaluations for the service-
connected status-post arthrotomy of the left knee.  These 
issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.


FINDING OF FACT

It is as likely as not that right ankle 
arthritis/osteochondritis dessicans was caused by a service-
connected left knee disability.


CONCLUSION OF LAW

Secondary service connection for right ankle 
arthritis/osteochondritis dessicans is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310 (1999).  The Court 
has indicated that, when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service-connected condition, such veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  For a claim of service connection on a secondary 
basis to be well grounded, competent medical evidence showing 
a causal relationship or aggravation must be presented.  See 
Jones v. Brown, 7 Vet. App. 134 (1994).

It is neither alleged, nor shown, that a right ankle disorder 
was incurred in service.  The veteran claims that service 
connection is warranted for his right ankle disorder on a 
secondary basis because such disorder was proximately caused 
or aggravated by his service-connected left knee disorder.  
Based on a review of the evidence, the Board finds that the 
veteran's claim of secondary service connection for a right 
ankle disorder is well grounded.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.310.  The Board is also satisfied that the 
evidence supports a grant of secondary service connection.

Service connection for status post-arthrotomy of the left 
knee has been established since October 1978.  Private 
treatment records show that the veteran underwent 
arthroscopic surgery of the left knee in January 1990, and 
again in August 1990.

Correspondence and treatment reports from A. Shams Pirzadeh, 
M.D., dated from October 1985 to July 1990, show that, in 
October 1985, the veteran had been treated for a painful 
right foot and ankle.  It was noted that the veteran had 
reported having had pain and stiffness in the right ankle for 
the previous 18 months.  Examination revealed minimal and 
questionable degree of swelling on the lateral aspect of the 
right ankle.  Dr. Pirzadeh opined that the veteran's problem 
was most likely mechanical and resulting from foot deformity, 
but considering the involvement of the ankles and limitation 
of motion of the lumbar spine, the possibility of 
seronegative spondylo-arthritis was to be ruled out.  

Correspondence from Dr. Pirzadeh, dated in July 1990, 
indicates that the veteran was treated for complaints of pain 
in the right ankle and left knee.  The veteran's history of 
left knee injury and subsequent surgery was noted.  Dr. 
Pirzadeh noted that, in December 1985, it was felt that the 
veteran was most likely suffering from a mild case of 
rheumatoid arthritis.  It was noted that the veteran's most 
recent problem had begun in January 1990 when he had received 
a severe injury to the left knee while practicing karate.  

Later that same month, in other correspondence from Dr. 
Pirzadeh, it was noted that the veteran had been treated for 
complaints of severe pain in the ankles, which was more 
severe on the right side and bothered the veteran mainly with 
weight bearing.  Examination revealed that the right ankle 
was minimally swollen and tender.  The impression was that 
the veteran was suffering from post-traumatic osteoarthritis, 
which had initially involved his knee, causing unusual strain 
on his lower extremities, especially his ankles, and causing 
early osteoarthritis in these joints.

At an April 1993 VA examination, it was noted that the 
veteran's claims folder was not available for review in 
conjunction with the examination.  The veteran gave a history 
of having had two left knee arthroscopic surgeries.  He 
reported that he had had constant pain in the right ankle for 
the previous three years.  The diagnoses included possible 
arthritis of the right ankle.  The examiner, however, noted 
that, without the claims file or x-ray, it was difficult to 
be certain whether there was significant arthritis in the 
right ankle.  The examiner opined that, if x-rays showed any 
changes, it would be reasonable to assume a relationship to 
compensating for the knee problem.

At an August 1993 VA examination, it was noted that the 
veteran had reported that several doctors had informed him 
that his right ankle pain was due to putting too much weight 
on the right foot, and that such pain was related to his 
prior left knee injury.  Examination revealed that the 
veteran had walked unassisted with a slight waddling gait but 
without a limp.  He had varus deformity of the tibia, but did 
not have "true varus deformity."  X-rays of the right ankle 
were negative.  The examiner opined that there was no direct 
relationship between the veteran's left knee injury and his 
right ankle, and that the right ankle problem was directly 
related to the varus deformities of the tibias.  The examiner 
further opined that, because the veteran was applying less 
weight on his left leg due to the left knee problem, weight 
bearing was somewhat increased to his right leg, which could 
cause the problem he already had from his right knee varus 
stress.

Correspondence from Matthew O. Swartz, M.D, dated in 
April 1994, indicates that the veteran had reported that his 
arthritis had been diagnosed by another rheumatologist about 
eight years earlier.  Dr. Swartz noted that x-rays revealed 
small osteophyte formations on the posterior aspect of the 
talus and the proximal aspect of the navicular, with well-
maintained joint spaces and likely calcification of the blood 
vessel posteriorly.  Dr. Swartz opined that the veteran's 
history and physical findings were compatible with 
osteoarthritis, although the findings now eight years after 
the veteran's original diagnosis were modest.  

Correspondence from Sarah L. Cochran, M.D., dated in April 
1994, indicates that the veteran had been treated for 
complaints of right ankle pain, which he reported that he had 
had since 1979.  The veteran also reported that he felt his 
right ankle pain may have occurred as a result of favoring 
his left leg after surgery in 1977.  Examination of the right 
ankle revealed minimal swelling and good range of motion.  
There was no inflammation, heat, or erythema over the joint.  
Dr. Cochran noted that an x-ray did not show signs of 
rheumatoid arthritis, but showed minimal spurring in the 
right ankle joint.  Dr. Cochran opined that it was possible 
the veteran could have developed his right ankle pain as a 
result of favoring his left leg, but that it was also 
possible that his right ankle arthritis had originated from 
other causes, including osteoarthritis or even rheumatoid 
arthritis, despite the lack of evidence in his x-ray or 
bloodwork.

Correspondence from the Chief of Radiology Service at the VA 
Medical Center in Salem, VA, dated in August 1997, indicates 
that a review of June 1983 x-rays of the right ankle from the 
New York VA Hospital was conducted.  The physician opined 
that these x-rays failed to demonstrate any evidence of 
fracture, dislocation, lytic or blastic bone lesion.  The 
ankle joint appeared intact.  Minimal degenerative changes 
were present.  The impression was normal right ankle with 
minimal degenerative changes.

Correspondence from Vincent G. Desiderio, M.D., dated in 
August 1997, indicates that the veteran was being treated for 
his right ankle symptoms.  Dr. Desiderio provided a diagnosis 
of osteochondritis dissecans, and opined that it was possible 
that the veteran's right ankle problem was related to his 
left knee problem, as the veteran would favor the left knee, 
thereby increasing the weight bearing status on the right 
side.

A magnetic resonance imaging study (MRI) of the ankle was 
conducted in August 1997, revealing a 3mm focal defect in the 
subchondral bone of the medial talar dome.  The impressions 
were 3mm focus of osteochondritis dissecans in the medial 
talar dome, with what appeared to be a partially detached 
osteochondral fragment, and chronic tear of the anterior 
talofibular ligament. 

Pursuant to the Board's July 1996 remand, a VA examination 
was conducted in December 1997 to determine whether the 
veteran's right ankle disorder was the result of, or 
proximately due to, the veteran's left knee disorder, and 
whether a right ankle disorder was aggravated by the left 
knee disorder.  At a December 1997 VA examination, the 
examiner noted that the claims file was reviewed but that it 
did not contain an earlier MRI report, which, accordingly to 
the veteran, had revealed the presence of osteochondritis 
dissecans.  The veteran's history of left knee injury and 
subsequent surgeries were noted.  Examination revealed no 
swelling, increased warmth, or deformity.  The examiner 
opined that, based on a review of the claims file, the 
veteran had been given diagnoses that had not been 
substantiated by any significant clinical findings.  The 
examiner opined that the veteran had ankle pain, and, based 
on the veteran's reported history, if correct, the veteran 
had osteochondritis dissecans, which would explain the 
veteran's long history of chronic ankle pain.  The examiner 
noted that, clinical examination of the ankle revealed no 
significant abnormality.  The examiner noted that he did not 
have any current x-rays for comparison to help render a 
diagnosis, but that the working diagnosis was osteochondritis 
dissecans.  The examiner further opined that osteochondritis 
dissecans was not caused by the veteran's left knee injury, 
and that such injury did not cause an aggravation of the 
osteochondritis dissecans.  It was further noted that the 
examiner could not elicit from the chart or veteran that the 
left knee problem had been one that had caused increased load 
demands involving the right ankle.  On the other hand, the 
examiner opined that it was certainly possible and 
conceivable that, during times in which the veteran was not 
able to bear full weight upon his left knee, there would be 
increased weight bearing on the right lower extremity or all 
weight bearing involving the right lower extremity, and that 
the underlying condition could be aggravated.  However, the 
examiner did not find that to be the case clinically present 
since the veteran was able to walk that day without any 
perceivable limp and did not use any assistive devices for 
ambulation.  

The December 1997 VA examiner provided an addendum to the 
report.  The examiner noted that x-rays were reviewed of the 
ankle and revealed no significant abnormalities.  It was 
noted that prior MRI apparently suggested osteochondritis 
dissecans, and noted that it was a more sensitive test for 
determining that lesion than plain x-rays.  

Correspondence from M. J. Blatstein, DPM, dated in May 1998, 
indicates that the veteran was evaluated for the first time 
that month.  The veteran had reported having had a right 
ankle sprain sometime during 1979.  He also related that he 
had had surgery to the left knee on multiple occasions in 
1978, with follow up through 1979.  It was noted that an MRI 
of the right ankle in August 1997 showed a 3mm focus of 
osteochondritis dissecans and anterior tear of the talo-
fibular ligament.  Dr. Blatstein opined that, while the 
veteran's medial right ankle and subtalar joint appeared 
asymptomatic, it was possible that over the years, the 
veteran could possibly develop the early stages of arthritis.  
It was noted that the veteran did have symptoms both with and 
without palpation to the anterior-lateral aspect of the 
ankle, or the right anterior talo-fibular ligament.  Dr. 
Blatstein further opined that "this discomfort was related 
both with and without ambulation, (weightbearing)" as well 
as from time to time, after the veteran had been on his feet 
for long periods of time.  Dr. Blatstein opined that it was 
very possible and most likely that the discomfort in the 
right ankle was the result of compensating for the previous 
surgical history involving the left knee.

In a written statement of June 1998, the veteran disputed 
part of the December 1997 VA examination report.  He argued 
that he had informed the examiner that since his initial 
operation in 1978, and to date, he had continually 
compensated for the left knee by leaning on his right side.  
In addition, the veteran clarified that since the first 
operation, he had favored that side and increased weight 
bearing on right side, and that he, in fact, did walk with a 
slight limp.

A review of the record indicates that an August 1993 VA 
examiner found no direct relationship between the veteran's 
left knee injury and his right ankle, and that the right 
ankle problem was directly related to the varus deformities 
of the tibias.  Moreover, the December 1997 VA examiner 
determined that osteochondritis dissecans of the right ankle 
was not caused by the veteran's left knee injury and that 
such injury did not cause an aggravation of the 
osteochondritis dissecans.  Although the evidence of record 
shows that these VA examiners found that the veteran's right 
ankle disorder was not caused or aggravated by his left knee 
injury, and that such injury did not cause an aggravation of 
the osteochondritis dissecans of the right ankle, the 
remaining evidence strongly suggests otherwise.  

Competent medical evidence, on which to base a finding that a 
right ankle disorder is proximately due to or the result of 
the veteran's service-connected status-post arthrotomy of the 
left knee has been presented.  Specifically, Dr. Pirzadeh's 
July 1990 opinion indicates that the veteran's osteoarthritis 
was causing an unusual strain on his lower extremities, 
especially the ankles, thereby causing early osteoarthritis 
in these joints.  In April 1994, Dr. Cochran opined that it 
was possible that the veteran could have developed his right 
ankle pain as a result of favoring his left leg, but that it 
was also possible that his right ankle arthritis had 
originated from other causes including osteoarthritis or even 
rheumatoid arthritis.  Moreover, in August 1997, Dr. 
Desiderio opined that it was possible that the veteran's 
osteochondritis dissecans of the right ankle was related to 
the left knee problem, as the veteran would favor the left 
knee, thereby increasing the weight bearing status on the 
right side.  In addition, while the December 1997 VA examiner 
found that osteochondritis dissecans of the right ankle was 
not caused by the veteran's left knee injury and that such 
injury did not cause an aggravation of the osteochondritis 
dissecans, the examiner did acknowledge that it was certainly 
possible and conceivable that, during times in which the 
veteran was not able to bear full weight upon his left knee 
and that he was dependent upon crutch ambulation, there would 
be increased weight bearing on the right lower extremity or 
all weight bearing involving the right lower extremity, and 
that the underlying condition could be aggravated.  Finally, 
in May 1998, Dr. Blatstein opined that it was very possible 
and most likely that the discomfort in the right ankle was 
the result of compensating for the previous surgical history 
involving the left knee.  Accordingly, the Board based on its 
review of the relevant evidence in this matter, finds not 
only that the claim is well grounded, but also, that the 
evidence is, at least, in relative equipoise as to the merits 
of the veteran's claim.  The Board finds that the remaining 
evidence counterbalances the August 1993 and December 1997 VA 
opinions, bringing the evidence regarding a causal 
relationship at least into equipoise.  Consequently, with 
resolution of doubt in the veteran's favor, the Board finds 
that the veteran's right ankle disorder is proximately due to 
his service-connected status-post arthrotomy of the left 
knee, and that secondary service connection for such 
disability is warranted.


ORDER

The claim of secondary service connection for right ankle 
arthritis/osteochondritis dessicans is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

